DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election-of-Species
Applicant’s election without traverse of Method Species A in the reply filed on August 19, 2022 is acknowledged.  Claim 4 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2015/0190539 by Deal in view of CN202693495 by Lv in view of U.S. 2010/0199448 by Vazales.
With regard to claim 1, Deal teaches a method of ensuring the structural integrity and decontamination of an endoscope (reads on medical device; Abstract; Par. 0018-0045).  Deal teaches inserting at least a portion of an elongated body of a borescope into a lumen of the endoscope, wherein the elongated body comprises a camera (reads on imaging portion) and an ultraviolet light emitter (Par. 0022-0039 and 0045).  Deal teaches that a receiver on the elongated body receives reflected light such that the resulting reflectance profile along the length of the lumen can be compared to a previously-measure baseline reflectance profile, wherein this comparison can indicate that contaminants are present and/or that the lumen is damaged (Par. 0022-0030).  Deal teaches that, in order to compare a current reflectance profile to a baseline reflectance profile for a given endoscope, the endoscope can have a barcode that can be read by an optical scanning device such that the baseline reflectance profile can be used in the comparison with the current reflectance profile (Par. 0023-0025).
Deal does not teach that the camera is located at the distal end of the elongated body of the borescope.  
Lv teaches that when inserting an elongated body into a lumen of an endoscope such that the interior of the lumen can be inspected, the camera can successfully perform its inspection role while being located at a distal end of the elongated body (pages 2-3 of translation).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Deal such that the camera of Deal is located at the distal end of the elongated body.  The motivation for performing the modification was provided by Lv, who teaches that when inserting an elongated body into a lumen of an endoscope such that the interior of the lumen can be inspected, the camera can successfully perform its inspection role while being located at a distal end of the elongated body.  
The combination of Deal in view of Lv teaches that the ultraviolet light emitter emits UV-C light such that the resulting reflected light can be received by the receiver and used to create a reflectance profile along the length of the lumen such that this profile can be compared to a previously-measure baseline reflectance profile, wherein this comparison can indicate that contaminants are present and/or that the lumen is damaged (Par. 0022-0030 of Deal).  The combination of Deal in view of Lv teaches using the camera at the distal end of the elongated body to assist in determining the cause of deviation between a current reflectance profile and a baseline reflectance profile (Par. 0020-0030 of Deal).  The combination of Deal in view of Lv does not explicitly teach that the camera is used to determine whether a wall of the lumen has been damaged.  However, since the combination of Deal in view of Lv teaches that damage to a lumen is one of the things that can cause a deviation between a current reflectance profile and a baseline reflectance profile, and since the combination of Deal in view of Lv teaches that the camera can be used to determine a cause of a deviation between a current reflectance profile and a baseline reflectance profile, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Deal in view of Lv such that the camera is used to determine whether a wall of the lumen has been damaged.  The motivation for performing the modification was provided by Deal, who teaches that damage to the lumen is one thing that can cause a deviation between a current reflectance profile and a baseline reflectance profile and who teaches that the camera can be used to determine a cause of a deviation between a current reflectance profile and a baseline reflectance profile.  
The combination of Deal in view of Lv teaches that the ultraviolet light emitter emits UV-C light such that the resulting reflected light can be received by the receiver and used to create a reflectance profile along the length of the lumen such that this profile can be compared to a previously-measure baseline reflectance profile, wherein this comparison can indicate that contaminants are present and/or that the lumen is damaged (Par. 0022-0030 of Deal).  The combination of Deal in view of Lv teaches using the camera at the distal end of the elongated body to assist in determining the cause of deviation between a current reflectance profile and a baseline reflectance profile (Par. 0020-0030 of Deal).  The combination of Deal in view of Lv does not explicitly teach that the camera is used to determine whether the wall of the lumen is contaminated.  However, since the combination of Deal in view of Lv teaches that lumen contamination is one of the things that can cause a deviation between a current reflectance profile and a baseline reflectance profile, and since the combination of Deal in view of Lv teaches that the camera can be used to determine a cause of a deviation between a current reflectance profile and a baseline reflectance profile, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Deal in view of Lv such that the camera is used to determine whether the wall of the lumen is contaminated.  The motivation for performing the modification was provided by Deal, who teaches that lumen contamination is one thing that can cause a deviation between a current reflectance profile and a baseline reflectance profile and who teaches that the camera can be used to determine a cause of a deviation between a current reflectance profile and a baseline reflectance profile.  
The combination of Deal in view of Lv teaches that the ultraviolet light emitter emits UV-C light such that the resulting reflected light can be received by the receiver and used to create a reflectance profile along the length of the lumen (Par. 0022-0030 of Deal).  The combination of Deal in view of Lv also teaches that UV-C light can be used to perform disinfection of the lumen surfaces (Par. 0045 of Deal).  The combination of Deal in view of Lv does not teach that the UC-C light is used to perform decontamination based on determining that contaminants reside on the wall of the lumen.  However, the combination of Deal in view of Ly teaches that, in response to the comparison of a current reflectance profile and the baseline reflectance profile showing a deviation that may be the result of contamination, further decontamination can be performed before taking another reflectance profile of the lumen (Par. 0028-0029 of Deal).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Deal in view of Lv such that, upon determining that contaminates reside on a section of the lumen, the emitter of the elongated body is used to perform decontamination of that section by emitting UV-C light onto that section.  Deal teaches that UV-C light can be used to perform disinfection of the lumen surfaces, and the motivation for performing the modification was provided by Deal, who teaches that, in response to the comparison of a current reflectance profile and the baseline reflectance profile showing a deviation that may be the result of contamination, further decontamination can be performed before taking another reflectance profile of the lumen.  In this combination of Deal in view of Ly, the emitter of the elongated body corresponds to applicant’s decontaminating portion.  
The combination of Deal in view of Ly teaches that the baseline reflectance profile is recorded and stored for later use, and the combination of Deal in view of Ly teaches that reflectance measurements are measured and stored (Par. 0024 and 0025).
The combination of Deal in view of Ly does not explicitly recite that the baseline reflectance profile is stored such that it can be digitally retrieved, and the combination of Deal in view of Ly does not explicitly teach adding to the data associated with a given endoscope and its barcode.
Vazales teaches that when using a visualization unit to inspect a lumen of a medical device, data from the visualization unit can be uploaded into a network for storage such that a person can access the network to view said data (Par. 0115 and 0120).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention such that data for a given endoscope (identified via its barcode) is stored in a network.  In this combination of Deal in view of Ly in view of Vazales, the baseline reflectance profile for the given endoscope is stored in the network and new reflectance profile data for that endoscope is uploaded into the network once acquired.  In this combination of Deal in view of Ly in view of Vazales, the act of comparing the baseline reflectance profile to a new reflectance profile will involve digital retrieval of the baseline reflectance profile such that the comparison can be performed, and the new reflectance profile data (applicant’s current processing data) is added to the network such that a person can access the network to view said data.  The motivation for performing the modification was provided by Vazales, who teaches that when using a visualization unit to inspect a lumen of a medical device, data from the visualization unit can be uploaded into a network for storage such that a person can access the network to view said data.  
With regard to claim 19, the combination of Deal in view of Ly in view of Vazales teaches using a camera on the elongated body to capture images of the wall of the lumen.  The combination of Deal in view of Ly in view of Vazales, as developed thus far, does not teach storing an image.  However, Vazales teaches that camera images of an inspected lumen can be uploaded to a network such that a person can advantageously access the images (Par. 0115 and 0120 of Vazales).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Deal in view of Ly in view of Vazales such that the camera images are uploaded and stored in the network.  Vazales teaches that camera images of an inspected lumen can be uploaded to a network such that a person can advantageously access the images, and the motivation for performing the modification would be to allow a person to access the network such that they can view the camera results of the endoscope inspection.  
Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2015/0190539 by Deal in view of CN202693495 by Lv in view of U.S. 2010/0199448 by Vazales as applied to claim 1 above, and further in view of U.S. 2016/0271659 by Russ.
With regard to claim 2, the combination of Deal in view of Lv in view of Vazales teaches using an optical scanning device is read the barcode of the examined endoscope such that the baseline reflectance profile for that endoscope can be retrieved (Par. 0024 of Deal), but the combination of Deal in view of Lv in view of Vazales does not teach that the camera of the elongated body is the thing that reads the barcode.  
Russ teaches that a camera can successfully be used to read the barcode associated with a piece of medical equipment (Par. 0010 and 0056).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Deal in view of Lv in view of Vazales such that the camera of the elongated body is the thing that reads the barcode.  The motivation for performing the modification was provided by Russ, who teaches that a camera can successfully be used to read the barcode associated with a piece of medical equipment.  
With regard to claim 3, the combination of Deal in view of Lv in view of Vazales does not recite that the barcode is on the endoscope itself.
Russ teaches that a barcode used to identify a piece of medical equipment can be located on the medical equipment itself (Par. 0010 and 0056).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Deal in view of Lv in view of Vazales such that the barcode is located on the endoscope itself.  The motivation for performing the modification was provided by Russ, who teaches that a barcode used to identify a piece of medical equipment can be located on the medical equipment itself.
Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2015/0190539 by Deal in view of CN202693495 by Lv in view of U.S. 2010/0199448 by Vazales as applied to claim 1 above, and further in view of U.S. 2016/0323109 by McCoy.
With regard to claim 5, the combination of Deal in view of Lv in view of Vazales does not teach that the new reflectance profile data (applicant’s current processing data) is added to a distributed ledger.  McCoy teaches that, in the art of managing data, a distributed ledger can successfully be used to maintain data (Par. 0003).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Deal in view of Lv in view of Vazales such that the new reflectance profile data is added to a distributed ledger.  The motivation for performing the modification was provided by McCoy, who teaches that, in the art of managing data, a distributed ledger can successfully be used to maintain data.  
With regard to claim 6, the combination of Deal in view of Lv in view of Vazales in view of McCoy does not teach that the new reflectance profile data (applicant’s current processing data) is added to a blockchain.  McCoy teaches that, in the art of managing data, a blockchain can successfully be used to maintain data (Par. 0003).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Deal in view of Lv in view of Vazales in view of McCoy such that the new reflectance profile data is added to a blockchain.  The motivation for performing the modification was provided by McCoy, who teaches that, in the art of managing data, a blockchain can successfully be used to maintain data.  
Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2015/0190539 by Deal in view of CN202693495 by Lv in view of U.S. 2010/0199448 by Vazales as applied to claim 1 above, and further in view of U.S. 6,047,431 to Canonica in view of U.S. 2015/0109193 by Sly.
With regard to claims 7 and 8, the combination of Deal in view of Lv in view of Vazales does not teach that, after determining whether contaminants are on the wall of the lumen, withdrawing the distal end of the elongated body from the lumen and inserting a cleaning device into the lumen.  
Deal teaches that, after contaminants are determined to be located on the wall of the lumen, a round of decontamination can be performed on the lumen before again getting new reflectance profile data (Par. 0028 and 0029).  
Canonica teaches that a brush can successfully be used to clean an internal lumen of an endoscope (Col. 3, line 54 to Col. 5, line 29).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Deal in view of Lv in view of Vazales such that, after contaminants are determined to be located on the wall of the lumen, the elongated body is withdrawn from the lumen and a brush (reads on cleaning device) of the type taught by Canonica is inserted into the lumen to perform cleaning prior to withdrawing the brush and reinserting the distal end of the elongated body into the lumen for decontamination and acquiring new reflectance profile data.  The motivation for performing cleaning of the lumen was provided by Deal, who teaches that, after contaminants are determined to be located on the wall of the lumen, a round of decontamination can be performed on the lumen before again getting new reflectance profile data.  The motivation for using a brush to perform the cleaning was provided by Canonica, who teaches that a brush can successfully be used to clean an internal lumen of an endoscope.  
The combination of Deal in view of Lv in view of Vazales in view of Canonica does not explicitly teach documenting the determination that contaminants were found on the lumen and the cleaning of said lumen.
Sly teaches that when cleaning a piece of medical equipment with a unique identifier, the cleaning history of the piece of medical equipment can be stored and tracked such that a user to can advantageously acquire information about the cleaning history of the piece of medical equipment (Par. 0003, 0018, 0019, 0049, 0052, and 0059).  As taught by Sly, a medical device should only be reused if it has been properly cleaned (Par. 0003, and 0052, and 0059).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Deal in view of Lv in view of Vazales in view of Canonica such that information about the determination that contamination resides on the lumen and the subsequent cleaning thereof is documented and stored in the network, thus allowing a cleanliness history of the endoscope to be maintained for future reference.  Sly teaches that when cleaning a piece of medical equipment with a unique identifier, the cleaning history of the piece of medical equipment can be stored and tracked such that a user to can advantageously acquire information about the cleaning history of the piece of medical equipment.  As taught by Sly, a medical device should only be reused if it has been properly cleaned, and the motivation for performing the modification would be allow a person to be able to access cleanliness history for the endoscope prior to use.  
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2015/0190539 by Deal in view of CN202693495 by Lv in view of U.S. 2010/0199448 by Vazales as applied to claim 1 above, and further in view of U.S. 2007/0049800 by Boulais in view of U.S. Patent Application Publication No. 2015/0109193 by Sly.
With regard to claim 10, the combination of Deal in view of Lv in view of Vazales does not teach that the endoscope is sent for repair when it is determined that the wall of the lumen is damaged.  
Boulais teaches repairing a medical device when it’s damaged (Par. 0004).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Deal in view of Lv in view of Vazales such that the endoscope is sent for repair when it is determined that the lumen of the endoscope is damaged.  Boulais teaches repairing a medical device when it’s damaged, and the motivation for performing the modification would be repair the damaged endoscope.  
  The combination of Deal in view of Lv in view of Vazales in view of Boulais does not teach a step of documenting the determined damage.  
Sly teaches that when cleaning a piece of medical equipment with a unique identifier, the cleaning history of the piece of medical equipment can be stored and tracked such that a user to can advantageously acquire information about the cleaning history of the piece of medical equipment (Par. 0003, 0018, 0019, 0049, 0052, and 0059).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Deal in view of Lv in view of Vazales in view of Boulais such that the determination of lumen wall damage is added to the information about the endoscope in the network.  Sly teaches that when cleaning a piece of medical equipment with a unique identifier, the cleaning history of the piece of medical equipment can be stored and tracked such that a user to can advantageously acquire information about the cleaning history of the piece of medical equipment, and the motivation for performing the modification would be to allow a person to know that the endoscope lumen had a history of being damaged.  
  Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2015/0190539 by Deal in view of CN202693495 by Lv in view of U.S. 2010/0199448 by Vazales as applied to claim 1 above, and further in view of U.S. Patent Application Publication No. 2015/0109193 by Sly.
With regard to claim 11, in the combination of Deal in view of Lv in view of Vazales, the decontaminating portion comprises a UV-C light source to disinfect lumen surfaces.  The combination of Deal in view of Lv in view of Vazales does not specify that the UV disinfection results in sterilization – that is, the complete removal of living microorganisms.  However, since the combination of Deal in view of Lv in view of Vazales uses the UV light source for disinfection of the treated endoscope, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Deal in view of Lv in view of Vazales such that the UV disinfection of Deal in view of Lv in view of Vazales is used to sterilize the lumen of the medical device because sterilization would ensure that the endoscope’s lumen is not contaminated with living microorganisms.  
The combination of Deal in view of Lv in view of Vazales does not explicitly teach documenting the sterilization.
Sly teaches that when cleaning a piece of medical equipment with a unique identifier, the cleaning history of the piece of medical equipment can be stored and tracked such that a user to can advantageously acquire information about the cleaning history of the piece of medical equipment (Par. 0003, 0018, 0019, 0049, 0052, and 0059).  As taught by Sly, a medical device should only be reused if it has been properly cleaned (Par. 0003, and 0052, and 0059).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Deal in view of Lv in view of Vazales such that information about the sterilization is documented and stored in the network, thus allowing a cleanliness history of the endoscope to be maintained for future reference.  Sly teaches that when cleaning a piece of medical equipment with a unique identifier, the cleaning history of the piece of medical equipment can be stored and tracked such that a user to can advantageously acquire information about the cleaning history of the piece of medical equipment.  As taught by Sly, a medical device should only be reused if it has been properly cleaned, and the motivation for performing the modification would be allow a person to be able to access cleanliness history for the endoscope prior to use.  
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2015/0190539 by Deal in view of CN202693495 by Lv in view of U.S. 2010/0199448 by Vazales as applied to claim 1 above, and further in view of U.S. 2015/0285708 by Forrest.
With regard to claim 20, the combination of Deal in view of Ly in view of Vazales teaches using a camera on the elongated body to capture images of the wall of the lumen.
 The combination of Deal in view of Ly in view of Vazales does not explicitly teach that the inspection camera of the elongated body is a camera for taking videos.  However, in the art of performing inspections with a camera, it is well known that a video camera can successfully be used to perform inspections, and therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Deal in view of Ly in view of Vazales such that the camera is a camera for taking videos of the lumen wall.  The motivation for performing the modification was provided by the fact that, in the art of performing inspections with a camera, it is well known that a video camera can successfully be used to perform inspections.  
The combination of Deal in view of Ly in view of Vazales, as developed thus far, does not teach that the camera’s video of the lumen wall is stored.
Vazales teaches that camera images of an inspected lumen can be uploaded to a network such that a person can advantageously access the images (Par. 0115 and 0120 of Vazales).  
Forrest teaches that video from an inspection tool can be stored in memory (Par. 0026).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Deal in view of Ly in view of Vazales such that the camera’s video of the lumen wall is uploaded and stored in the network.  Vazales teaches that camera images of an inspected lumen can be uploaded to a network such that a person can advantageously access the images, and Forrest teaches that video from an inspection tool can be stored in memory.  The motivation for performing the modification would be to allow a user to advantageously access the lumen inspection video via the network.  
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2015/0190539 by Deal in view of CN202693495 by Lv in view of U.S. 2010/0199448 by Vazales as applied to claim 1 above, and further in view of U.S. 2012/0086791 by Zheng.
With regard to claim 21, the combination of Deal in view of Ly in view of Vazales does not teach that the camera comprises a CMOS sensor.  
Zheng teaches that a CMOS sensor can successfully be used for capturing images (Par. 0007).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Deal in view of Ly in view of Vazales by having the camera comprise a CMOS sensor.  The motivation for performing the modification was provided by Zheng, who teaches that a CMOS sensor can successfully be used for capturing images.  

Allowable Subject Matter
Claims 12-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The following is a statement of reasons for the indication of allowable subject matter: the reviewed prior art does not teach or render obvious the subject matter recited by claim 12.  With regard to claim 12, the most relevant prior art is the combination of Deal in view of Lv in view of Vazales used above to reject claim 1.  The combination of Deal in view of Lv in view of Vazales fails to teach that the decontaminating portion of the distal end of the elongated body comprises a fluid delivery device.  The reviewed prior art fails to provide motivation to modify the combination of Deal in view of Lv in view of Vazales to arrive at the method recited by claim 12.  Claim 13 depends from claim 12.
Claims 16-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The following is a statement of reasons for the indication of allowable subject matter: the reviewed prior art does not teach or render obvious the subject matter recited by claim 16.  With regard to claim 16, the most relevant prior art is the combination of Deal in view of Lv in view of Vazales used above to reject claim 1.  The combination of Deal in view of Lv in view of Vazales fails to teach that the decontaminating portion of the distal end of the elongated body comprises a fluid delivery device.  The reviewed prior art fails to provide motivation to modify the combination of Deal in view of Lv in view of Vazales to arrive at the method recited by claim 16.  Claim 17 depends from claim 16.
Claims 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The following is a statement of reasons for the indication of allowable subject matter: the reviewed prior art does not teach or render obvious the subject matter recited by claim 18.  With regard to claim 18, the most relevant prior art is the combination of Deal in view of Lv in view of Vazales used above to reject claim 1.  The combination of Deal in view of Lv in view of Vazales fails to teach that the decontaminating portion of the distal end of the elongated body comprises a nebulizer for delivering an atomized liquid to the wall of the lumen.  The reviewed prior art fails to provide motivation to modify the combination of Deal in view of Lv in view of Vazales to arrive at the method recited by claim 18. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN L COLEMAN whose telephone number is (571)270-7376. The examiner can normally be reached 9-5 Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571)272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RLC/
Ryan L. Coleman
Patent Examiner, Art Unit 1714
September 28, 2022
/MIKHAIL KORNAKOV/Supervisory Patent Examiner, Art Unit 1714